Name: Commission Directive 2007/39/EC of 26 June 2007 amending Annex II to Council Directive 90/642/EEC as regards maximum residue levels for diazinon (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  agricultural activity;  health;  marketing;  plant product
 Date Published: 2007-06-27

 27.6.2007 EN Official Journal of the European Union L 165/25 COMMISSION DIRECTIVE 2007/39/EC of 26 June 2007 amending Annex II to Council Directive 90/642/EEC as regards maximum residue levels for diazinon (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (1), and in particular Article 7 thereof, Whereas: (1) The rapporteur Member State informed the Commission that it might be necessary to revise the MRLs for diazinon in Directive 90/642/EEC in the light of concerns about consumer intake. Proposals for the review of Community MRLs were submitted to the Commission. (2) Community MRLs and the levels recommended by the Codex Alimentarius are fixed and evaluated following similar procedures. There are a number Codex MRLs for diazinon. The Community MRLs based on Codex MRLs have also been evaluated by the rapporteur Member State in the light of the new information on the risk for the consumers. (3) The lifetime and short-term exposure of consumers to diazinon via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation (2). On that basis, it is appropriate to fix new MRLs, which will ensure that there is no unacceptable consumer exposure. (4) Where relevant, the acute exposure of consumers to diazinon via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the new MRLs will not cause acute toxic effects. (5) It is therefore necessary to modify the MRLs set out in Annex II to Directive 90/642/EEC, to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. (6) Through the World Trade Organisation, the Communitys trading partners have been consulted about the new MRLs and their comments on these levels have been taken into account. (7) Annex II to Directive 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 90/642/EEC is amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, by 27 December 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 28 December 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2007/28/EC (OJ L 135, 26.5.2007, p. 6). (2) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). ANNEX In Part A of Annex II to Directive 90/642/EEC, the lines for diazinon are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs apply Diazinon 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts (i) CITRUS FRUIT 0,01 (1) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) Almonds 0,05 Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others 0,01 (1) (iii) POME FRUIT 0,01 (1) Apples Pears Quinces Others (iv) STONE FRUIT 0,01 (1) Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,01 (1) Table grapes Wine grapes (b) Strawberries (other than wild) 0,01 (1) (c) Cane fruit (other than wild) 0,01 (1) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries 0,2 Currants (red, black and white) Gooseberries Others 0,01 (1) (e) Wild berries and wild fruit 0,01 (1) (vi) MISCELLANEOUS Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples 0,3 Pomegranate Others 0,01 (1) 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes 0,1 Salsify Sweet potatoes Swedes Turnips Yam Others 0,01 (1) (ii) BULB VEGETABLES Garlic Onions 0,05 Shallots Spring onions Others 0,01 (1) (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes Peppers 0,05 Aubergines Okra Others 0,01 (1) (b) Cucurbits  edible peel 0,01 (1) Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel 0,01 (1) Melons Squashes Watermelons Others (d) Sweet corn 0,02 (iv) BRASSICA VEGETABLES (a) Flowering brassica 0,01 (1) Broccoli Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage 0,5 Others 0,01 (1) (c) Leafy brassica Chinese cabbage 0,05 Kale Others 0,01 (1) (d) Kohlrabi 0,2 (v) LEAF VEGETABLES AND FRESH HERBS 0,01 (1) (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole (broad-leaf endive) Ruccola Leaves and stems of brassica Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Water cress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,01 (1) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) 0,01 (1) Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (viii) FUNGI 0,01 (1) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,01 (1) Beans Lentils Peas Lupines Others 4. Oil seed 0,02 (1) Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rape seed Soya bean Mustard seed Cotton seed Hemp seed Others 5. Potatoes 0,01 (1) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,02 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,5 (1) Indicates the lower limit of analytical determination.